      Case 18-24141           Doc 38      Filed 07/02/19 Entered 07/02/19 11:25:48                     Desc Main
                                            Document     Page 1 of 1



                              IN THE UNITED STATES BANKRUPTCY COURT
                                   NORTHERN DISTRICT OF ILLINOIS
                                          EASTERN DIVISION


In re: Patricia A Campbell                                   )         Case No. 18-24141
                                                             )
                                                             )         Chapter 13
                                                             )
SSN: XXX-XX- 8607                             Debtors        )


           AMENDED            ORDER TO EMPLOYER TO PAY THE TRUSTEE

To: Hobby Lobby Stores Inc
    7707 SW 44th
    Oklahoma City, OK 73179-0000

       Attn: Payroll Department

WHEREAS, the above named debtor has                   a plan to pay his/her debts out of his/her future earnings,
and by his/her plan submits all of his/her future earnings to the supervision and control of this Court for the
purpose of carrying out the Plan:

NOW IT IS THEREFORE ORDERED, that until further order of this Court, Hobby Lobby Stores Inc                                  ,
employer of Patricia A Campbell                 , deduct from the earnings of the debtor the sum of $ 1683.00
each month beginning on the next pay day following the receipt of this order and to pay the sum so deducted to ,




IT IS FURTHER ORDERED, that the employer shall stop or change the deduction upon written notice from the
Trustee;

IT IS FURTHER ORDERED, that the employer shall notify the Trustee if the employment of the debtor is
terminated and the reason for such termination;

IT IS FURTHER ORDERED, that all earnings of the debtor, except amounts required to be withheld by the
provisions of Federal or State law or for insurance, pension or union dues, be paid to the debtor and that no
deduction other than authorized or directed by this order be made by the employer.




Date               7/2/2019
Entered:
                                                              Jeffrey Allsteadt, Clerk, United States Bankruptcy Court


            Attorney Signature ______________________                               Date: 07/01/2019



      Check this box if the debtor has agreed to the entry of this order without further notice or hearing through Section
      I of the Chapter 13 Plan.
